Citation Nr: 1822252	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from  January 1964 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was exposed to herbicides while serving at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand from July 1967 to July 1968.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have all been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been diagnosed with having prostate cancer.  The post-service medical records reflect that he underwent a transrectal sonography with prostatic biopsies in April 2014.  The results of this biopsy revealed evidence of adenocarcinoma in the right lateral, right middle, and left lateral prostate gland.  

VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, specific listed diseases, to include prostate cancer, are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  In some limited instances, herbicide exposure in Thailand is recognized.  See M21-1 Manual, M21-1, Part IV, Subpart ii, 1.H.5.b.

The dispositive issue in this case is whether the Veteran was exposed to such herbicide agents during active service. Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation.  The Veteran's military personnel records reflect that he was stationed at Nakhon Phanom RTAFB in Thailand from July 1967 to July 1968 where he worked as an aircraft mechanic alongside the 56th FMS Crash Recovery team.  

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M-21, states that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  The M-21 states that if a Veteran served with the Air Force at several RTAFBs, including Nakhon Phanom, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21-1, IV.ii.1.H.5.b.

The Veteran does not contend that he had any service in Vietnam and no such service is shown. Therefore, he is not presumed to have been exposed to an herbicide agent due to service in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309.

In a January 2015 statement, the Veteran asserted that he had exposure to herbicides during his tour of duty at Nakhon Phanom RTAFB.  During his hearing, the Veteran testified that he was part of the aircraft recovery team while serving in Thailand, and his duties included driving and handling the crash crane during the aircraft recovery missions.   According to the Veteran, he often retrieved various types of aircraft, to include C-123 and C-130 planes, from the runway.  The Veteran further testified that his living quarters were very close to the perimeter of the military base, and he and the other members of the crash recovery team often went to the perimeter to rescue and/or recover the airplane parts.  The Veteran also submitted a number of photographs, several of which documented pictures of the perimeter and the lack of vegetation surrounding the perimeter, which according to the Veteran, was due to the spraying of Agent Orange in that area.  The Veteran also submitted a photograph which documented a picture of himself standing near a C-47 that had crashed, as well as the crash recovery crane he used to pick up the aircraft.  According to the Veteran, the area between the site of the crash and the perimeter of the military base was about 225 feet.  One additional picture he submitted provided an aerial overview of his base unit and living quarters, the chow hall, the perimeter of the military unit, and the runway where most of the crashes occurred.  Based on this picture, the area where the plane recovery missions occurred was within close proximity to the perimeter of the military base.  These photographs further support the Veteran's contentions that the runway where he spent so much of this time, was close to the base perimeter.  

In a December 2014 Formal Finding Regarding Verification of Vietnam Service and/or Herbicide Exposure (Formal Finding), it was noted that review of the Veteran's service personnel file did not reflect that he was required to routinely perform any duties along the perimeter of the military base while serving as an aircraft maintenance specialist.  

The Board finds that the evidence of record clearly establishes that the Veteran had active service at one of the designated Thailand AFBs. He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  

The above lay evidence is competent and credible.  Although the December 2014 Formal Finding weighs against the Veteran's contentions of exposure to herbicides while serving at the Nakhon Phanom RTAFB, the VA's Adjudication Procedures Manual, M-21, directs that herbicide exposure should be acknowledged for U.S. Air Force Veterans who served on RTAFBs in Thailand if the Veteran's military duties placed him near or on the perimeter of the Thailand military base, and there is additional credible evidence supporting this contention.  Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's direct exposure to herbicide agents. The Veteran has presented competent and credible evidence showing that his work duties at Nakhon Phanom RTAFB frequently placed him at or near the perimeter of that base.  As such, the Board concedes the Veteran's direct exposure to herbicides during his active service in Thailand.

As the Board has conceded exposure to herbicides in Thailand, the Veteran's prostate cancer is presumed to be associated with his in-service herbicide exposure. See 38 C.F.R. § 3.309 (e).  There is no clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for prostate cancer on a presumptive basis as a result of herbicide exposure.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


